ALLEN, Circuit Judge.
This case came on to be heard upon the briefs and record and oral argument of counsel. And it appearing that 95% of the appellant’s business consists of transporting castings, forgings and machine parts from plants where they have been partly manufactured to other plants where additional steps in the processing of the finished goods are performed and then delivering the completed products to automobile manufacturers to become component parts of trucks, automobiles and machines sold and shipped in interstate commerce:
The District Court did not err in finding that appellant’s employees are engaged in the production of goods for commerce within the provisions of § 7 of the Fair Labor Standards Act of 1938, Title 29 U. S.C.A. § 207; West Kentucky Coal Co. v. Walling, 6 Cir., 153 F.2d 582, nor in holding that such employees are not exempted *588fjorn the requirements of the Act under § 13(b) (1) and § 13(a) (2) thereof, Title 29 U.S.C.A. § 213(b) (1) and § 213(a) (2).
It is therefore ordered that the judgment of the District Court be, and it hereby is affirmed upon the grounds and for the reasons stated in its opinion filed September 5, 1945. Roland Electrical Co. v. Walling, U.S., 66 S.Ct. 413.